DISMISS; and Opinion Filed July 9, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00016-CV

                          CHRISTOPHER A. JACKSON, Appellant
                                        V.
                           ERICA SHARNELL DALLAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV-1800750-V

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Reichek
       Appellant’s brief in this case is overdue. By postcard dated May 28, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE


190016F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CHRISTOPHER A. JACKSON, Appellant                   On Appeal from the 292nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00016-CV         V.                       Trial Court Cause No. CV-1800750-V.
                                                     Opinion delivered by Justice Reichek.
 ERICA SHARNELL DALLAS, Appellee                     Justices Schenck and Osborne participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 9th day of July, 2019.




                                               –3–